RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-1485-MR


CITY OF CAMPBELLSVILLE,
KENTUCKY, AND JEROMY BURRIS                                       APPELLANTS


                APPEAL FROM TAYLOR CIRCUIT COURT
v.            HONORABLE SAMUEL TODD SPALDING, JUDGE
                       ACTION NO. 17-CI-00339


CHRISTOPHER D. WILLIAMS                                               APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

DIXON, JUDGE: The City of Campbellsville, Kentucky, (“City”) and Jeromy

Burris appeal the order denying their request for summary judgment against

Christopher D. Williams on his malicious prosecution claims, entered by the

Taylor Circuit Court on September 17, 2019. After careful review of the briefs,

record, and the law, we affirm.
                    FACTS AND PROCEDURAL BACKGROUND

                On Friday, November 11, 2016, at 10:35 p.m., Officer Burris of the

Campbellsville Police Department (“CPD”) was on patrol when he noticed a white

Camaro driving on the highway. The CPD had somewhat recently received two

complaints about the driver of a white Camaro operating the vehicle in an unsafe

manner.1 According to Officer Burris’s testimony, he followed the vehicle for a

short period of time, but observing no traffic violations, decided to stop following

and began traveling in the opposite direction. The white Camaro also turned

around and eventually pulled out in front of Officer Burris. Suspecting this was an

evasive driving maneuver, Officer Burris began following the vehicle again and

observed it cross the white fog line multiple times within a one-mile stretch of the

highway. As a result, Officer Burris initiated a traffic stop.

                Officer Burris testified that the identity and race of the driver were

unknown to him—it was dark outside and the vehicle’s windows were tinted—

until he approached during the traffic stop. Officer Burris reviewed the driver’s

license, which identified the driver as Williams, but Williams was unable to

produce an insurance card. Officer Burris informed Williams that the reason for

the stop was his repeated crossing of the white line.




1
    One of the complaints included a description of Williams’ custom license plate: “MyLevl.”

                                               -2-
             Officer Burris asked Williams if he had consumed any alcohol or

taken any medication. Williams denied having drunk any alcohol; however, the

testimony is conflicting as to whether Williams told Officer Burris that he had

taken any medication. Officer Burris observed that Williams’ eyes were watery,

and he seemed excited, indicating possible stimulant use. Officer Burris did not

detect the smell of alcohol but suspected drug use and decided to administer

standard field sobriety tests.

             Officer Burris asked Williams to step out of his vehicle. He then

administered the horizontal gaze nystagmus test—measuring eye twitch—and

testified that Williams failed. Officer Burris then attempted to administer the one-

leg-stand test; however, Williams refused, citing to a Baker’s cyst on his knee. It

is disputed whether Officer Burris also administered the walk-and-turn test.

Officer Burris testified that Williams refused the test, while Williams testified he

performed the test successfully.

             The traffic stop lasted several minutes. Officer Burris ultimately

determined that probable cause existed to arrest Williams for driving under the

influence (“DUI”), and Williams was transported to a local hospital for drug

testing. Williams requested an independent blood sample be drawn, which was

performed at 11:51 p.m. The results, though not immediately available, eventually

reported that Williams was negative for drugs or alcohol. Afterward, Officer


                                         -3-
Burris transported Williams to the local detention center where he remained until

his release at 12:08 p.m. the following day.

                After receiving the results of the blood tests, Williams’ charges were

amended from DUI to careless driving. After a trial by jury, Williams was

acquitted and soon thereafter filed the instant action alleging a myriad of claims.

The City and Officer Burris moved the trial court for summary judgment, asserting

qualified immunity. At the hearing, Williams amended his complaint to allege

malicious prosecution and dropped all other claims, except defamation.

Subsequently, the trial court denied summary judgment on the malicious

prosecution claims, finding qualified immunity inapplicable, but granted summary

judgment on the defamation claim because Williams failed to provide substantial

evidence of its elements. This interlocutory appeal followed.

                                STANDARD OF REVIEW

                Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” CR2 56.03. An

appellate court’s role in reviewing a summary judgment is to determine whether

the trial court erred in finding no genuine issue of material fact exists and the


2
    Kentucky Rules of Civil Procedure.

                                           -4-
moving party was entitled to judgment as a matter of law. Scifres v. Kraft, 916
S.W.2d 779, 781 (Ky. App. 1996). A grant of summary judgment is reviewed de

novo because factual findings are not at issue. Pinkston v. Audubon Area Cmty.

Servs., Inc., 210 S.W.3d 188, 189 (Ky. App. 2006).

                                   ANALYSIS

            The City and Burris filed an interlocutory appeal, arguing the claims

against them are barred by qualified immunity. This appeal is properly before us

because an order denying a substantial claim of qualified official immunity is

immediately appealable. Harrod v. Caney, 547 S.W.3d 536, 540 (Ky. App. 2018);

Breathitt Cty. Bd. of Educ. v. Prater, 292 S.W.3d 883, 887 (Ky. 2009); Mattingly

v. Mitchell, 425 S.W.3d 85, 89 (Ky. App. 2013).

            On appeal, the City and Burris argue the trial court erred by

determining they are not entitled to qualified immunity for Williams’ malicious

prosecution claims against them. The standards for immunity are well-settled:

            “Official immunity” is immunity from tort liability
            afforded to public officers and employees for acts
            performed in the exercise of their discretionary functions.
            It rests not on the status or title of the officer or
            employee, but on the function performed. Salyer v.
            Patrick, 874 F.2d 374 (6th Cir. 1989). . . . [W]hen an
            officer or employee of a governmental agency is sued in
            his/her representative capacity, the officer’s or
            employee’s actions are afforded the same immunity, if
            any, to which the agency, itself, would be entitled. . . .
            But when sued in their individual capacities, public
            officers and employees enjoy only qualified official

                                        -5-
             immunity, which affords protection from damages
             liability for good faith judgment calls made in a legally
             uncertain environment. 63C Am.Jur.2d, Public Officers
             and Employees, § 309 (1997). Qualified official
             immunity applies to the negligent performance by a
             public officer or employee of (1) discretionary acts or
             functions, i.e., those involving the exercise of discretion
             and judgment, or personal deliberation, decision, and
             judgment, id. § 322; (2) in good faith; and (3) within the
             scope of the employee’s authority. Id. § 309;
             Restatement (Second) [of the Law of Torts § 895D cmt.
             g. (1979)].

Yanero v. Davis, 65 S.W.3d 510, 521-22 (Ky. 2001).

             Here, we must determine what qualified immunity the City and Burris

enjoy, if any, as an affirmative defense to Williams’ claims against them.

Williams alleges the City and Burris committed the intentional tort of malicious

prosecution. Here, we note that qualified immunity is not a blanket shield for all

tort claims. In fact, in Kentucky, qualified immunity has only generally protected

negligent acts. Id. at 521.

             Yanero, the seminal authority on governmental immunity in

Kentucky, held that qualified official immunity protects discretionary acts

negligently performed by public officials so long as they are acting within their

authority and in good faith. Id. “Qualified immunity gives government officials

breathing room to make reasonable but mistaken judgments, and protects all but

the plainly incompetent or those who knowingly violate the law.” Stanton v. Sims,

571 U.S. 3, 6, 134 S. Ct. 3, 5, 187 L. Ed. 2d 341 (2013) (emphasis added) (internal

                                         -6-
quotation marks and citations omitted). “[W]hen sued in their individual

capacities, public officers and employees enjoy only qualified official immunity,

which affords protection from damages liability for good faith judgment calls made

in a legally uncertain environment.” Yanero, 65 S.W.3d at 522 (emphasis added)

(citation omitted). However, by their very nature, most intentional torts preclude

acting in good faith. Stated another way,

             in the context of qualified official immunity, “bad faith”
             can be predicated on a violation of a constitutional,
             statutory, or other clearly established right which a
             person in the public employee’s position presumptively
             would have known was afforded to a person in the
             plaintiff’s position, i.e., objective unreasonableness; or if
             the officer or employee willfully or maliciously intended
             to harm the plaintiff or acted with a corrupt motive. 63C
             Am.Jur.2d, Public Officers and Employees, § 333 (1997).

Id. at 523 (emphasis added). Thus, while immunity may extend to negligent acts,

to what extent does qualified immunity apply to intentional, willful, or malicious

conduct?

             In the case herein, Williams claims the City and Burris committed the

intentional tort of malicious prosecution. The elements of a malicious prosecution

claim are:

             1) the defendant initiated, continued, or procured a
             criminal or civil judicial proceeding, or an administrative
             disciplinary proceeding against the plaintiff;

             2) the defendant acted without probable cause;


                                          -7-
             3) the defendant acted with malice, which, in the criminal
             context, means seeking to achieve a purpose other than
             bringing an offender to justice; and in the civil context,
             means seeking to achieve a purpose other than the proper
             adjudication of the claim upon which the underlying
             proceeding was based;

             4) the proceeding, except in ex parte civil actions,
             terminated in favor of the person against whom it was
             brought; and

             5) the plaintiff suffered damages as a result of the
             proceeding.

Martin v. O’Daniel, 507 S.W.3d 1, 11-12 (Ky. 2016) (emphasis added). Martin

held qualified official immunity does not shield a police officer from a malicious

prosecution claim. In so holding, the Court explained:

             Acting with malice and acting in good faith are mutually
             exclusive. Malice is a material fact that a plaintiff must
             prove to sustain a malicious prosecution claim. [Raine v.
             Drasin, 621 S.W.2d 895, 899 (Ky. 1981).] But, it is also
             a fact that defeats the defendant’s assertion of qualified
             official immunity. Official immunity is unavailable to
             public officers who acted “with the malicious intention to
             cause a deprivation of constitutional rights or other
             injury. . . .” Yanero, 65 S.W.3d at 523 (quoting Harlow
             v. Fitzgerald, 457 U.S. 800, 815, 102 S. Ct. 2727, 73
             L. Ed. 2d 396 (1982)[)].

             It thus becomes apparent that the very same evidence that
             establishes the eponymous element of a malicious
             prosecution action simultaneously negates the defense of
             official immunity. In simpler terms, if a plaintiff can
             prove that a police officer acted with malice, the officer
             has no immunity; if the plaintiff cannot prove malice, the
             officer needs no immunity.


                                         -8-
Id. at 5 (latter emphasis added).

               Martin is controlling here, despite assertions of the City and Burris to

the contrary. The trial court was not required to follow or cite any other law3 or

case law.4 The trial court correctly applied Martin to determine that the City and

Burris are not entitled to summary judgment on the ground of qualified official

immunity. If the City or Burris acted with malice, they are not entitled to

immunity; if they had no malice, they need no immunity, since proof of malice is a

necessary element to prevail on a claim of malicious prosecution. Therefore, the

trial court correctly denied summary judgment on the malicious prosecution claim

based on qualified immunity. Because the trial court did not err in denying

summary judgment to the City and Burris on the grounds they are not entitled to




3
 Including but not limited to Kentucky’s Claims Against Local Governments Act, Kentucky
Revised Statutes 65.200, et seq.
4
   The City and Burris claim the trial court “completely ignored specific, relevant cases.” In
particular, they take issue with the trial court’s failure to cite to the unpublished case of Caudill
v. Stephens, No. 2006-CA-000477-MR, 2007 WL 625348 (Ky. App. Mar. 2, 2007). They claim
Caudill is “a key precedent”; however, CR 76.28(4)(c) states, “Opinions that are not to be
published shall not be cited or used as binding precedent in any other case in any court of this
state . . .” and “unpublished Kentucky appellate decisions, rendered after January 1, 2003, may
be cited for consideration by the court if there is no published opinion that would adequately
address the issue before the court.” As an unpublished case rendered in 2007, Caudill falls
within the type of publication status that makes it merely persuasive authority. We further note
that the other cases appellants urge our court to consider are also unpublished or predate Martin.



                                                 -9-
qualified official immunity, we need not discuss any remaining contentions of

error.5

                                      CONCLUSION

              Therefore, and for the foregoing reasons, the order entered by the

Taylor Circuit Court is AFFIRMED.



              ALL CONCUR.



    BRIEFS FOR APPELLANTS:                      BRIEF FOR APPELLEE:

    Jason Bell                                  Ramon McGee
    Elizabethtown, Kentucky                     Louisville, Kentucky




5
  The City and Burris argue Williams has no actual evidence of bad faith. This issue was not
ruled on by the trial court. An appellate court “is without authority to review issues not . . .
decided by the trial court.” Ten Broeck Dupont, Inc. v. Brooks, 283 S.W.3d 705, 734 (Ky. 2009).
As such, we decline to discuss this issue.

                                             -10-